In the United States Court of Federal Claims
                                      No. 13-161C
                              (Filed September 20, 2013)
                              NOT FOR PUBLICATION

*********************** *
                                   *
                                   *
ROY SMITH, on his own behalf       *
and for others similarly situated, *
                                   *
                 Plaintiff,        *
           v.                      *
                                   *
THE UNITED STATES,                 *
                                   *
                 Defendant.        *
                                   *
*********************** *

                                       ORDER

       In this lawsuit the plaintiff, Mr. Roy Smith---a former employee of the
Department of Veterans Affairs---seeks an award of unpaid overtime compensation
and related relief under the Fair Labor Standards Act, 29 U.S.C. § 216(b), for
himself and others similarly situated. The government has moved for a stay of the
briefing regarding the plaintiff’s motion for conditional class certification, pending
the Court’s determination of the government’s previously-filed motion to transfer
the case to a district court. Def.’s Mot. to Stay Brf’g at 1–2. The defendant
maintains that briefing on Mr. Smith’s motion could “be a waste of time and effort”
were the Court to determine that it lacked jurisdiction over the subject matter of
the case. Id. at 2.

        The plaintiff opposes the motion to stay briefing, arguing that the
government has failed to establish a “pressing need” to stay further consideration of
the plaintiff’s motion for conditional consideration. Pl.’s Opp’n to Def.’s Mot. to Stay
(Pl.’s Opp’n) at 1–3 (citing Cherokee Nation of Okla. v. United States, 124 F.3d 1413,
1416 (Fed. Cir. 1997)). The plaintiff also contends that potential class members
could be harmed by a delay due to the running of the statute of limitations, id. at 1–
2, 4–5 (citing 29 U.S.C. § 256), and that the government would not be harmed if
briefing continued, id. at 4. Mister Smith also requests that the Court, if inclined to
grant the government’s motion to stay, toll the statute of limitations for potential
class members. Id. at 5–7.
        In its reply in support of the motion to stay briefing, the government argues
that the “pressing need” standard applies only when an indefinite suspension of all
proceedings is sought. Def.’s Reply to Pl.’s Opp’n to Def.’s Mot. to Stay (Def.’s Reply)
at 1–2 (citing Cherokee Nation, 124 F.3d at 1416). The defendant reiterates that
briefing separate issues while a motion to transfer is pending could result in wasted
resources, and opines that when jurisdiction is questioned a court should first
determine that it has power before using that power to settle other questions. Def.’s
Reply at 2. The government also argues that consideration of Mr. Smith’s request
to toll the statute of limitations would be premature at this stage of litigation, when
no individual who could benefit from tolling has yet to join the suit. Id. at 2–3.

       It is within “the inherent authority of every court to control the disposition of
its cases.” Cherokee Nation, 124 F.3d at 1416 (citing Landis v. North Am. Co., 299
U.S. 248, 254 (1936)). The government is correct that the “pressing need” standard
is limited to the circumstance in which a party objects to a stay of proceedings of an
indefinite duration---in Cherokee Nation, the stay was to last until numerous
lawsuits that had not yet been filed in other courts resolved certain issues, such
that “judgment in these actions might be decades away.” Id. Here, by contrast, the
stay is directed to the briefing and consideration of just one issue, while the Court
decides the question of its jurisdiction, which will be resolved shortly.

       This motion instead comes under the “good cause” requirement of Rule 6 of
the Rules of the United States Court of Federal Claims (RCFC), concerning
extensions of deadlines. See RCFC 6(b)(1). In applying this standard, the Court
first notes a puzzling feature of the motion for conditional class certification: the
plaintiff styled his motion as “unopposed,” see Pl.’s Unopp. Mot. for Cond. Class
Certf’n (Pl.’s “Unopp.” Mot.) at 1, when the government sixteen days earlier
informed the Court---and the plaintiff---that it had modified its stance regarding
conditional certification. † Instead of acknowledging this change in position, the
plaintiff cites the government’s “agreement” not to oppose conditional certification,
id. at 2, 5, memorialized in the Joint Preliminary Status Report (JPSR), see JPSR at
2, and discusses the government’s “attempt to renege on its earlier agreement” as a
prospective event, Pl.’s “Unopp.” Mot. at 2 n.2. In neither that motion nor in his
opposition to the stay does Mr. Smith provide any legal basis for his insistence that
the “agreement” is binding. See Pl.’s “Unopp.” Mot. at 2, 5; Pl.’s Opp’n at 1, 3–4.




†
 In its status report of July 24, 2013, the government indicated that it believed,
based on its factual investigation, that it was appropriate to restrict the class of
persons eligible to join the action to those employees (who held the same positions
as did the plaintiff) who were supervised by the plaintiff’s supervisor. Def.’s Stat.
Rep. at 1.
                                          -2-
       The plaintiff also baldly asserts, with no factual support or explanation, that
he “detrimentally relied” on the government’s agreement not to oppose conditional
class certification. Pl.’s “Unopp.” Mot. at 2 n.2. Since Mr. Smith in the next
sentence “requests an extension of time to allow [him] sufficient time to gather the
requisite evidence” supporting his motion, id., in the event the motion is not treated
as unopposed, the Court infers that the plaintiff’s detriment was to have omitted
some substance from his motion. But the plaintiff’s counsel was apparently
informed of the change in position seventeen days (and certainly was informed, with
the rest of us, sixteen days) prior to the date the class certification motion was filed.
Def.’s Stat. Rep. at 1. In any event, the plaintiff’s need for extra time to bolster his
motion undermines his argument that a short delay in briefing while the
jurisdictional question is decided will be to the putative class members’ harm.

        The Court finds good cause for the government’s request to stay briefing on
the motion for conditional class certification. Any ruling on the issue of conditional
certification would be rendered a nullity were the case subsequently transferred to
a district court, see Delpin Aponte v. United States, 83 Fed. Cl. 80, 86 (2008), and
even the briefing might be of limited use were different procedures to be followed by
a transferee court. To avoid a potential waste of judicial (as well as the litigants’)
resources, the motion for a stay is GRANTED. Briefing on the plaintiff’s motion for
conditional class certification is stayed pending the Court’s resolution of the motion
to transfer. The question of the eligibility of this matter for a tolling of the statute
of limitations is deferred until it is formally raised at an appropriate time.


IT IS SO ORDERED.


                                         s/ Victor J. Wolski
                                         VICTOR J. WOLSKI
                                         Judge




                                          -3-